                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


  VINCENT P. ALEXIS,
                                                                     Civil Action
         Plaintiff,                                           No. 18-2099 (RBK-KMW)

  v.
                                                            MEMORANDUM OPINION
  JEFF SESSIONS, et al.,                                        AND ORDER

         Defendants.

       Plaintiff Vincent P. Alexis is a prisoner confined at FCI Fort Dix, in Fort Dix, New Jersey.

On October 18, 2018, the Court dismissed the complaint without prejudice for failure to state a

claim. (ECF Nos. 5, 6). In the interests of justice, the Court provided Plaintiff with an opportunity

to file a motion to reopen his case, i.e., a motion for leave to file an amended complaint. (ECF No.

6).

       Thereafter, Plaintiff attempted to file two separate and meaningfully different amended

complaints, without filing a motion and brief in support thereof, in violation of the Court’s October

18, 2018, Order, Federal Rule of Civil Procedure 15, and Local Rules 7.1(d)(1) and 7.1(f).

       Plaintiff may not have been aware, but “any attempt to amend or supplement his Complaint

must conform to Federal Rule of Civil Procedure 15, and an amended complaint, once accepted

by the Court, replaces. . . [any earlier] complaint and renders it inoperative.” Iantosca v. Magnone,

No. 16-9497, 2017 WL 3065214, at *4 (D.N.J. July 19, 2017); see also, e.g., Young v. Keohane,

809 F. Supp. 1185, 1198 (M.D. Pa. 1992). The Court has reviewed Plaintiff’s submissions “and

declines to permit Plaintiff to [amend] his complaint in this piecemeal fashion.” Iantosca, 2017

WL 3065214, at *4.
       If Plaintiff wishes to file an amended complaint, he must file a comprehensive proposed

amended complaint, along with a motion to amend, and a brief in support of his motion, that

specifically address the deficiencies in Plaintiff’s initial complaint, as stated in the Court’s earlier

Opinion. Plaintiff should include all of the facts and allegations he seeks to assert against all

Defendants. Under Federal Rule of Civil Procedure 10, an “amended complaint may adopt some

or all of the allegations in the original complaint but must clearly and explicitly identify and adopt

such allegations.” Wilson v. Martone, No. 11-5337, 2012 WL 715319, at *5 n.2 (D.N.J. Mar. 5,

2012) (citing 6 Wright, Miller & Kane, Fed. Prac. and Proc. § 1476 (3d ed.)). To avoid confusion,

“the safer course is to file an amended complaint that is complete in itself.” Id.

       THEREFORE, it is on this 10th day of June, 2019, hereby

       ORDERED that the Clerk of the Court shall REOPEN this matter solely so that the Court

may consider Plaintiff’s piecemeal amended complaints (ECF Nos. 9, 11); and it is further

       ORDERED that Plaintiff’s piecemeal amended complaints (ECF Nos. 9, 11), are

DISMISSED WITHOUT PREJUDICE; and it is further

       ORDERED that if Plaintiff wishes to reopen this case, he must submit a comprehensive

proposed amended complaint, along with a motion to amend, and a brief in support of his motion,

within forty-five (45) days of this Order; and it is further

       ORDERED that the Clerk of the Court shall once again CLOSE this case; and it is further

       ORDERED that the Clerk of the Court shall serve Plaintiff with a copy of this

Memorandum Opinion and Order via regular U.S. mail.



                                                                _s/Robert B. Kugler_
                                                                ROBERT B. KUGLER
                                                                United States District Judge


                                                   2
